Citation Nr: 0019701	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for tinea pedis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971, from April 1984 to January 1986 and had active duty for 
training from May to November 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1998 by the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a current 
back disability and any incident or manifestation during the 
veteran's period of active service.   

2. There is no medical evidence of a nexus between current 
tinea pedis and any incident or manifestation during the 
veteran's period of active service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for tinea pedis.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA § 1110 (West 1991). 

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997).  

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In the veteran's case, his service medical records show a 
complaint of low back pain after a car accident in January 
1985; the impression was possible muscle pull.  Subsequent 
service medical records are negative for complaints or 
findings regarding a back condition.  The service medical 
records are also negative for findings or a diagnosis of any 
abnormality of the feet.  

Medical records years after the veteran's separation from 
service show a back disability and tinea pedis.  A May 1993 
VA X-ray revealed degenerative changes at L4-L5, sclerosis at 
L5-S1, and a mild spur off L5.  A February 1996 VA treatment 
note stated that the veteran complained of low back pain 
since a work injury in early 1995.  Another February 1996 VA 
treatment note included an assessment of low back pain 
secondary to degenerative joint disease/muscle spasms. A 
February 1998 VA orthopedic examination report contains 
diagnoses of degenerative arthritis of the thoracic spine and 
tinea pedis of the feet and toenails.  A February 1998 VA 
dermatology examination diagnosed tinea pedis of the feet and 
onychomycosis of the toenails.  None of the postservice 
medical records contain a medical opinion linking a back 
disorder or tinea pedis to the veteran's service.

At a personal hearing in May 1998, the veteran testified 
that: he injured his back in service in a car accident and he 
thought he may have also injured his back on another occasion 
when he was found at the bottom of some stairs; he had had 
back pain since service; and he was working as a janitor at a 
post office.  

The Board finds that the veteran's claims for service 
connection for a back disorder and tinea pedis are not well 
grounded. The Board also finds that competent evidence does 
not establish that the veteran had a chronic back disability 
in service or had chronic tinea pedis in service. There is no 
medical evidence of record of a nexus between a current back 
disability or current tinea pedis and any injury or disease 
shown in service and thus the claims are not well grounded 
for that reason.  38 U.S.C.A. § 5107; Epps.  The claims are 
also not well grounded under 38 C.F.R. § 3.303(b) and Savage, 
because there is no medical evidence of a nexus between a 
current disability, a condition present in service, and 
claimed continuous postservice symptomatology. 

The veteran has not submitted any evidence to suggest that he 
is a trained medical professional.  As a lay person, he is 
competent to relate and describe symptoms, however, he is not 
competent to offer an opinion on matters that require medical 
knowledge, such as questions of medical diagnosis or medical 
causation.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  His statements thus do not serve to make his 
service connection claims well grounded.

If the veteran wishes to complete his application for service 
connection for a back disorder and for tinea pedis, he should 
submit competent medical evidence showing that he has a 
current diagnosis of a back disorder and tinea pedis and that 
such disabilities are related to service.  38 U.S.C.A. § 
5103(a); Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).



ORDER

A well grounded claim not having been submitted, service 
connection for a back disorder is denied.

A well grounded claim not having been submitted, service 
connection for tinea pedis is denied.  



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

